Citation Nr: 1724274	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  07-00 064A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for lupus.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel







INTRODUCTION

The Veteran served on active duty from February 1967 to February 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In April 2010, the Board denied the claim for service connection for lupus.  The Veteran appealed the decision to the U. S. Court of Appeals for Veterans Claims (Court/CAVC).  The Court issued an October 2011 Memorandum Decision that vacated the April 2010 Board decision and remanded to matter for additional action consistent with the decision.  Specifically, the Court requested that the Board address a November 1978 biopsy report.  In August 2012, in compliance with the Memorandum Decision, the Board remanded this matter for additional development.  The RO has since complied with the Board's directives.  See June 2015 Request for Information and May 2016 Supplemental Statement of the Case (SSOC).  Accordingly, this matter is once again before the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's lupus erythematosus had its onset during service.


CONCLUSION OF LAW

The criteria for service connection for lupus have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

As the Veteran's claim is granted herein, any error related to VA's duty to notify and assist is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §3.159 (2016); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Merits

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

The record establishes that the Veteran has been diagnosed as having lupus.  See VAMC records.  Such is sufficient to meet the requirements of Shedden element (1).

As for Shedden element (2), service incurrence, service treatment records (STRs) show that that the Veteran was seen for a facial rash and diagnosed with a rule out diagnosis of L. E. (lupus erythematosus) and acne rosacea in November 1977.  In January 1978, a biopsy showed severe acne rosacea.  Further, in February 1978, he was treated for a malar rash and lupus was noted.  On separation examination in December 1979, however, only facial acne was noted.  In any event, as indicated, there is sufficient in-service evidence showing treatment for active signs of lupus.  

With regard to the final element of the Shedden analysis, the nexus element, the Board finds that it is satisfied.  In pertinent part, in May 2017, the Board obtained a medical opinion from a Veteran's Health Administration (VHA) expert, who provided a positive nexus opinion.  Specifically, following review of the record, the expert opined that it is likely that the Veteran had active signs of lupus while in service or within one year of service discharge.  In support of this opinion, the expert indicated that the Veteran's 1978 symptom of acne rosacea, at that time, was uncommon and suggested immune dysfunction, akin to the immune system dysregulation present in systemic lupus erythematosus.  Furthermore, the expert explained that due to advancements in identifying positive autoimmune serology - antiphospholipid antibodies (ANA) testing for diagnosis of lupus has been found to be less reliable.  He further explained that not all lupus patients may have the presence of ANA and that it is not surprising the Veteran had negative ANA tests.  In light of the foregoing rationale, this opinion is deemed highly probative.  

The Board notes that there are also negative nexus opinions of record.  See June 2006 VA Examination and October 2009 VA Medical Opinion.  The June 2006 VA examiner indicated that the Veteran's diagnosis of acne rosacea could not be confused with lupus, but did not provide a rationale.  The October 2009 VA medical expert based her opinion on negative ANA test results which, as previously indicated, are not reliable.  Therefore, these opinions are assigned very little probative value.  

In light of the probative evidence above, the Board finds that lupus had its onset during military service.  Service connection for lupus is warranted. 


ORDER

Entitlement to service connection for lupus is granted.  



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


